Citation Nr: 0119257	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  94-02 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) rating for myositis 
of the erector spinae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military during 
World War II, from December 1942 to January 1946.

In December 1992, the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, denied the 
veteran's claim for a higher (compensable) rating for his 
service-connected myositis of the erector spinae.  He 
appealed to the Board of Veterans' Appeals (Board).  The 
Board has remanded his claim to the RO on three different 
occasions during the years since for further development and 
consideration-initially in March 1996, subsequently in 
August 1997, and most recently in January 2001.  He also has 
testified at two different hearings at the RO.  His initial 
hearing was in August 1993 before a former Member of the 
Board during a travel assignment (i.e., a Travel Board 
hearing).  That Board member is no longer employed by VA.  So 
the Board provided the veteran another hearing at the RO in 
May 2001, which the signing judge of this decision also 
conducted during a travel assignment since the veteran is 
entitled to a hearing before a Member of the Board who will 
make the final determination in his claim.  See 38 U.S.C.A. 
§§ 7102(a), 7104(d) (West 1991 & Supp. 2000).


FINDINGS OF FACT

1.  The veteran has multiple conditions affecting the dorsal 
(thoracic) and lumbosacral segments of his spine, aside from 
his service-connected myositis-including degenerative 
osteoarthritis, degenerative disc disease, and scoliosis.

2.  There currently is insufficient medical evidence of 
record to reasonably determine the current severity of the 
veteran's service-connected myositis, particularly insofar as 
whether it is related to or otherwise associated with the 
degenerative osteoarthritis, degenerative disc disease, 
scoliosis, etc.

3.  The veteran has failed to fully comply with VA's efforts 
to have him reexamined to determine the current severity of 
his service-connected myositis, including insofar as whether 
it is related to or otherwise associated with the 
degenerative osteoarthritis, degenerative disc disease, 
scoliosis, etc.

4.  The veteran indicated during his most recent Travel Board 
hearing in May 2001 that he is not willing to be reexamined 
by VA for compensation purposes to obtain the medical opinion 
necessary to make these dispositive determinations.


CONCLUSION OF LAW

A higher (compensable) rating service-connected myositis of 
the erector spinae is denied.  38 C.F.R. § 3.655 (2000); 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case has been on appeal for several years now-partly 
because of the need to obtain relevant medical treatment 
records from various doctors who reportedly had examined and 
evaluated the veteran, partly because of the need to have him 
examined to determine the current severity of his myositis, 
partly because of the need to consider additional caselaw, 
statutes, and regulations applicable to this case, and partly 
because of the need to give him another opportunity to 
testify at a Travel Board hearing before the Boardmember 
deciding his case.

As alluded to earlier, the veteran testified during a second 
Travel Board hearing at the RO in May 2001.  The RO also 
obtained some, but not all, of the medical treatment records 
that he had cited as possibly supportive of his claim.  
However, he still needed to be examined specifically for VA 
compensation purposes because the reports of his November 
1992 and August 1996 VA compensation examinations did not 
contain sufficient information and evidence necessary to 
properly rate the severity of his myositis.  See, e.g., 
Caffrey v. Derwinski, 6 Vet. App. 377, 381 (1994), citing 38 
C.F.R. § 3.327(a) ("Reexaminations...will be requested 
whenever VA determines there is a need to verify...the current 
severity  of a disability.").  See also 38 C.F.R. §§ 4.2, 
19.9; Hyder v. Derwinski, 1 Vet. App. 221, 224 (1991).  

Another, more comprehensive, VA medical evaluation especially 
was required in this particular instance because of the 
inherent nature of the disability at issue; there continued 
to be considerable uncertainty of just how severe the 
myositis was, irrespective of several other debilitating 
conditions affecting the veteran's back since numerous 
records confirmed that he also had degenerative joint disease 
(i.e., osteoarthritis) of the lumbosacral segment of his 
spine, and possibly also the dorsal (thoracic) segment, too, 
with still other functional impairment as well attributable 
to degenerative disc disease of the lumbosacral segment of 
his spine.  

Service connection was only actually established for 
myositis, not for osteoarthritis or degenerative disc 
disease, and only insofar as the myositis affects the 
dorsal (thoracic) segment of his spine, but not the 
lumbosacral segment.  The veteran apparently was under the 
impression that all of the disability involving all segments 
of his spine was service connected, regardless of whether it 
was the dorsal (thoracic) segment or the lumbosacral segment.  
But that remained to be seen because he also needed to 
undergo a VA compensation examination to determine whether 
that, in fact, was true.  That is to say, whether any or all 
of the various other conditions, aside from the myositis, 
were part and parcel of it, thereby possibly warranting a 
grant of service connection for them, as well.  38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

Conversely, in the event the examining VA physician were to 
determine that the degenerative osteoarthritis, degenerative 
disc disease, scoliosis, etc., were not part and parcel of 
the myositis, or otherwise related to or associated with it 
as an underlying disability-as a whole, then service 
connection would not be warranted for those other conditions.  
And furthermore, they could not be considered in determining 
the current severity of the myositis, itself, either.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Another VA examination also was necessary to determine the 
extent, if any, that the veteran may have had additional 
functional impairment, above and beyond that objectively 
shown by the evidence of record, due to such symptoms as 
chronic pain or painful motion, weakness or instability, 
premature or excess fatigability, and incoordination-
including during times when his symptoms "flare up," 
such as during prolonged use or repetitive activity.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995), 
citing 38 C.F.R. §§ 4.40, 4.45, 4.59.

Unfortunately, despite the need to obtain an additional 
medical opinion concerning all of those dispositive issues-
by having the veteran reexamined, he failed to report for any 
of his VA compensation examinations that were scheduled for 
January and February 2000.  He also did not contact VA to 
request that any of those examinations be rescheduled or 
provide any reason or justification whatsoever, much less 
good cause, explaining why he did not report for any of those 
evaluations.  And that was in spite of the RO sending him a 
letter, to his address of record, clearly indicating that he 
needed to report for his examinations and clearly apprising 
him of the dire consequences if he did not.  Yet, he failed 
to.  

Moreover, during his May 2001 Travel Board hearing, he again 
expressed a complete unwillingness to be reexamined to obtain 
the necessary medical opinion to properly rate his 
disability.  See the transcript of his hearing at pages 10 
and 11.  He stated that he had been advised by a lawyer, who 
incidentally is not his designated representative of record 
in this appeal, not to report for any more VA examinations.  
But that is indeed unfortunate because a governing VA 
regulation is quite clear in noting that, when this occurs, 
the claim for an increased rating must ("shall") be denied.  
See 38 C.F.R. § 3.655.  And there simply is no discretion, at 
all, for the Board to conclude otherwise.

In denying this claim, the Board is mindful of the rather 
recently enacted Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify the 
veteran of information and evidence that is necessary to 
substantiate his claim.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
VAOPGCPREC 11-00 (Nov. 27, 2000); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Ordinarily, this change in law during the pendency of the 
appeal, due to the VCAA, might require remanding this case to 
the RO for compliance with the notice and duty to assist 
provisions contained in the new law, and because the RO 
typically would not have had an opportunity to consider 
whether any additional notification or development action is 
required under the VCAA-thereby raising the possibility of 
potentially prejudicing the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  However, a 
remand is not necessary in this particular instance because, 
as indicated earlier, the Board previously has remanded this 
case on three different occasions to obtain additional 
medical evidence-both in the way of treatment records and to 
have the veteran examined, a necessary request that he 
did not fully comply with.  The RO also has, at various times 
during the course of his appeal, provided him proper notice 
of the reasons and bases for its decision denying his claim 
for a higher rating, the applicable laws, regulations, and 
caselaw, and apprised him of what he needed to know 
concerning his claim insofar as obtaining supporting 
evidence, meeting the requirements for a higher rating, and 
the type of evidence necessary to substantiate his 
allegations.  That was via various means such as notification 
and development letters, a statement of the case (SOC), and a 
supplemental statement of the case (SSOC), too.  

But aside from that, he also has been duly apprised of his 
various responsibilities as a claimant, too, insofar as fully 
developing the record on appeal and assisting VA in obtaining 
the evidence necessary to decide his claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is 
not a one-way street; the veteran is required to assist VA, 
to the extent possible, in appropriately developing his 
claim).  Moreover, he has been given ample opportunity during 
the course of his appeal, including during and after his two 
hearings at the RO before two different Members of the Board, 
to identify or personally submit additional medical or other 
evidence showing that he is entitled to a higher rating for 
his myositis.  Therefore, VA has made reasonable efforts to 
obtain all of the evidence that is relevant to this appeal, 
and he is not prejudiced by the Board going ahead and 
deciding his claim, without initial RO adjudication after 
enactment of the VCAA.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


ORDER

The claim for an increased (compensable) rating for myositis 
of the erector spinae is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 

